department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number uil tax_exempt_and_government_entities_division number release date date date legend partnershi dp sister foundation date dear this is in response to your letter dated date in which you requested certain rulings with respect to sec_4941 background you are exempt under sec_501 c and you are characterized as a private_foundation under sec_509 you own a percent income_interest in partnershi which owns nearly big_number acres of farmland and wetland almost entirely consisting of wetlands the other partners in partnershi with you include a disqualified_person dp owning percent of the partnership who is a substantial_contributor to you sister owning dollar_figure percent of the partnership who is the sister of dp and foundation owning dollar_figure percent of the partnership to which sister is a substantial_contributor both you and foundation were founded by dp's and sister's mother who is a substantial_contributor to both foundations dp and sister are also partners in several other partnerships all owning a total of approximately big_number acres of land including the land discussed above dp and sister have been unable to determine the appropriate use of the land held by these partnerships for a number of years the inability to agree led to years of contentious court battles over the appropriate use and disposition of the land held by these partnerships after years of litigation the court issued an order that all the partnerships are to be liquidated and all of the land held by them is to be sold as one unit the proceeds from such a sale will be divided among the partners in accordance with their income share and total acreage owned by their particular partnership the appointed special master has determined that these lands will be sold in a public auction after date the auction will be conducted by the local county where the land is located dp proposes to bid in the public auction in an attempt to buy the full amount of the land including the big_number acres owned by partnershi should dp have the highest bid he will purchase the land from partnership with proceeds going to both you and foundation in proportion to the foundations' income interests in the land ruling requested the sale of the underlying assets of the partnership to dp should he get the winning bid will not result in self-dealing as defined in sec_4941 law sec_507 provides that a substantial_contributor means any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than two percent of the total contributions and bequests received by the foundation sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 defines self-dealing as the direct or indirect sale_or_exchange of property between a private_foundation and a disqualified_person the direct or indirect furnishing of goods services or facilities between a disqualified_person and a private_foundation and the direct or indirect payment of compensation by a private_foundation to a disqualified_person among other things sec_4946 provides that a disqualified_person with respect to a private_foundation includes a substantial_contributor as defined under sec_507 a foundation director trustee or officer and any spouse ancestor child grandchild great grandchild and any spouse of a child grandchild or great grandchild of that contributor director or officer sec_53 d -1 a provides that it is immaterial whether a transaction results in a benefit or a detriment to the private_foundation in determining whether the transaction is an act of self dealing sec_53_4941_d_-1 provides that an organization is controlled by a private_foundation if the foundation or one or more of its foundation managers acting only in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self-dealing similarly for purposes of this paragraph an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship to such disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction the controlled organization need not be a private_foundation sec_53 d -2 a provides two examples of acts of self-dealing through a sale_or_exchange the examples include the sale of incidental supplies by a disqualified_person to a private_foundation regardless of the amount_paid to the disqualified_person and the sale of stock or other_securities by a disqualified_person to a private_foundation in a bargain sale regardless of the amount_paid for such stock or other_securities revrul_76_158 1976_1_cb_354 a private_foundation owning thirty-five percent of the voting_stock of a corporation and having a foundation_manager personally owning the remaining sixty five percent but not holding a position of authority in the corporation by virtue of being foundation_manager does not control the corporation for purposes of the self-dealing provisions of sec_4941 analysis sec_4941 defines self-dealing as among other things the direct or indirect sale_or_exchange of property between a private_foundation and a disqualified_person such a transaction between a private_foundation and a disqualified_person will constitute an act of direct self-dealing while a similar transaction between a disqualified_person and an organization controlled by the private_foundation will constitute an act of indirect self-dealing for purposes of determining whether an organization is controlled by a private_foundation sec_53_4941_d_-1 provides that an organization is considered to be controlled by a private_foundation if any one of four circumstances exist if the private_foundation alone can control the organization if the private_foundation by aggregating its votes or positions of authority with those of one or more foundation managers acting only in such capacity can control the organization if a foundation_manager acting only in such capacity alone can control the organization or if the foundation managers acting only in such capacity by aggregating their votes or positions of authority with one another can control the foundation here you have demonstrated that you do not control the partnership owning the land in the ways defined under sec_53_4941_d_-1 first you do not control the partnership on your own as you do not own over fifty percent of the voting_stock of the partnership second there is no foundation_manager that owns a voting interest in the partnership in their capacity as a foundation_manager so you cannot aggregate your shares with any such disqualified_person see revrul_76_158 supra this fact means that you do not meet any of the others of these four tests sec_53 d -1 b also provides that an organization is controlled by a private_foundation in the case of such a transaction between the organization and a disqualified_person if such disqualified_person together with one or more persons who are disqualified persons by reason of such a person's relationship within the meaning of sec_4946 through g to such disqualified_person may only by aggregating their votes or positions of authority with that of the foundation require the organization to engage in such a transaction here you do not meet this test either since such test only includes the shares of dp and not those of sister since sister is not a covered relationship status under sec_4946 c thought g by combining your voting interest with that of dp you and dp control exactly half of the voting interest of the partnership given that the other fifty percent is held by sister and foundation it can be shown through repeated disputes between sister and dp over the direction of the partnership and the land it owns that neither foundation and sister on the one hand or you and dp on the other hand exercises control_over the organization additionally you have many factors on your side to indicate that the sale of property is not controlled by you and that such sale is done in an arm's length manner the sale of the property is a result of a court order by an impartial court after years of contested litigation these proceedings make clear that sister who controls the other half of the partnership and receives the other half of the income created from the sale is seeking the highest price and greatest return from the sale the sale will be conducted by a third party government_official through an auction format which will result in the highest market price given that only the highest bid will win these factors all indicate that the transaction will occur at arm's length and in the absence of control by one of the parties given that you do not control the partnership within the meaning of sec_53_4941_d_-1 there can be no indirect self-dealing and since you are not disposing of the property yourself there is no direct self-dealing ruling the sale of the underlying assets of the partnership to dp should he get the winning bid will not result in self-dealing as defined in sec_4941 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically this ruling does not reach any conclusion as to the qualifying_distribution status of your proposed transfer under sec_4942 because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mary jo salins acting manager exempt_organizations enclosure notice
